DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment, received on 5/11/2020, overcomes the examiner’s rejection.  He allows claims 1-12 and 15-60 and cancels claims 13-14.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
- A Terminal Disclaimer has been received/approved which overcomes the examiner’s double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a A server-implemented medical equipment and responder management system to be configured to register a plurality of potential responders to an emergency medical event; 
> The ability to receive emergency medical event information comprising an emergency medical event location and a type of emergency medical event; 
> The ability to provide an automatic notification that includes the emergency medical event information and mapping information to:
(a) a first mobile computing device associated with a first responder selected from the plurality of potential responders, and 
(b) a second mobile computing device associated with a second responder selected from the plurality of potential responders, 
> The ability for wherein the mapping information is indicative of: 
(a) a location of a first item of registered medical equipment that is located near a current location of the first mobile computing device, 
(b) the current location of the first mobile computing device relative to the emergency medical event location and relative to the location of the first item of registered medical equipment, and 
(c) a current location of the second mobile computing device relative to the emergency medical event location and relative to the location of the first item of registered medical equipment; 
> The ability to receive a confirmation from the first mobile computing device that the first responder will bring the first item of registered medical equipment to the emergency medical event, 
> The ability to provide an indication to the second mobile computing device that the second responder should proceed to the emergency medical event without the first item of registered medical equipment, and 
> The ability to provide victim status updates to the first and second mobile computing devices asPage 2 of 21231827.vl-5/10/2022 6:27 PMDocket No.: Z10812US-05Serial No. :16/948,810 Resp. Notice of Non-Compliant Amendment dtd 2022-05-04scrollable text.

5.  Note that prior art Pfeffer, D’Ambrosia, Bonecutter, which were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414